                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 NATHAN G. CURETON,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:18-CV-994-DRL-MGG

 KENNETH C HAVLIN,

                          Defendant.

                                       OPINION AND ORDER

        Nathan G. Cureton is a prisoner who filed an amended complaint without a lawyer. A

document filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers. Erickson v. Pardus,

551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is immune from such

relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        Mr. Cureton alleges Detective Kenneth C. Havlin made false statements of material fact in his

Affidavit for Search Warrant of Mr. Cureton’s home. Mr. Cureton also alleges Detective Havlin made

the same false statements of material fact in the Affidavit in Support of Probable Cause related to

charging Mr. Cureton with felony murder and attempted robbery.

        The Fourth Amendment is violated “if the requesting officer knowingly, intentionally, or with

reckless disregard for the truth, makes false statements in requesting the warrant and the false

statements were necessary to the determination that a warrant should issue.” Betker v. Gomez, 692 F.3d
854, 860 (7th Cir. 2012) (quoting Knox v. Smith, 342 F.3d 651, 658 (7th Cir. 2003)). Here, Detective

Havlin affirmed in his affidavits that Mr. Cureton had confessed during interrogation “that he and

Havis discussed performing the robbery, and that he (Cureton) had instructed Havis on how to

commit the robbery.” ECF 4 at 8. “Cureton advised that he and Havis discussed performing the

robbery, that Havis brought a handgun, and that he (Cureton) had instructed Havis on specifics of

how to commit the robbery.” ECF 4 at 11. In the complaint, Mr. Cureton alleges he did not make

those statements and Detective Havlin fabricated them. Because it appears these statements were

necessary to the determination to issue the warrants, these allegations state a claim.

           Both affidavits were filed in state court on October 5, 2018. The damage Mr. Cureton suffered

as a result of the allegedly false statements is the search of his house. The damages from the false

statements in the probable cause affidavit are his pretrial detention until his conviction. Though Heck

v. Humphrey, 512 U.S. 477 (1994), bars his post-conviction claims, “the unlawfulness of [his pre-

conviction detention] does not have any necessary effect on the validity of his conviction.” Knox v.

Curtis, 771 F. App’x 656, 658 (7th Cir. 2019) (quotation marks and brackets omitted) (quoting Mordi

v. Zeigler, 870 F.3d 703, 708 (7th Cir. 2017)). Here, Mr. Cureton was convicted of these crimes on

March 13, 2019. See State v. Cureton, 46D01-1810-MR-7 (LaPorte Superior Court 1 filed October 5,

2018).1 Therefore he may only proceed on a claim for compensatory damages for unlawful detention

as a result of false statements in the affidavit of probable cause from October 5, 2018 to March 12,

2019. Any claims after that are bared by Heck and will be dismissed without prejudice.

           Mr. Cureton also names four other defendants in his complaint. Police Chief Mark Swistek

and Lt. Tim Richardson. However, he does not allege either of them falsified affidavits or otherwise

violated his constitutional rights. There is no general respondeat superior liability under 42 U.S.C. § 1983.

Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own


1   Docket sheet available at https://public.courts.in.gov.


                                                         2
misdeeds but not for anyone else’s.” Id. at 596. “Only persons who cause or participate in the

violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). These defendants must

be dismissed.

        Mr. Cureton also names Prosecuting Attorney John Espar and Deputy Prosecuting Attorney

Mark Roule. However, he does not allege either of them falsified affidavits or otherwise violated his

constitutional rights. Moreover, to the extent he is suing them because they prosecuted him based on

an allegedly false affidavit, “in initiating a prosecution and in presenting the State’s case, the prosecutor

is immune from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976);

see also Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003) (“Absolute immunity shields prosecutors even

if they act maliciously, unreasonably, without probable cause, or even on the basis of false testimony

or evidence.”) (quotation marks and citation omitted). Therefore, they must also be dismissed.

        For these reasons, the court:

        (1) GRANTS Nathan G. Cureton leave to proceed against Kenneth C. Havlin in his individual

capacity for compensatory damages for allegedly making false statements in his Affidavit for Search

Warrant of Mr. Cureton’s home on October 5, 2018 in violation of the Fourth Amendment;

        (2) GRANTS Nathan G. Cureton leave to proceed against Kenneth C. Havlin in his individual

capacity for compensatory damages for allegedly making false statements in his Affidavit in Support

of Probable Cause related to charging Mr. Cureton with felony murder and attempted robbery

resulting in his pre-conviction detention from October 5, 2018 to March 12, 2019, in violation of the

Fourth Amendment;

        (3) DISMISSES WITHOUT PREJUDICE claims based on his post-conviction detention;

        (4) DISMISSES WITH PREJUDICE all other claims;

        (5) DISMISSES Mark Roule, John Espar, Mark Swistek, and Tim Richardson;




                                                     3
        (6) DIRECTS the clerk and the United States Marshals Service, as required by 28 U.S.C. §

1915(d), to issue and serve process with a copy of this order and the Amended Complaint (ECF 4) on

Kenneth C. Havlin at the Michigan City Police Department; and

        (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Kenneth C. Havlin to respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

the plaintiff has been granted leave to proceed in this screening order.

        SO ORDERED.

        November 5, 2019                                s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   4
